Earl Warren: Number 48. United States, Petitioner, versus Sydelle Price. Mr. Heffron, you may proceed.
Howard A. Heffron: Mr. Chief Justice, may it please the Court. This case reaches this Court on a Government petition for certiorari to the Ninth Circuit. The action involves a suit by the United States for the collection of income taxes which were allegedly due and owing for the year 1946 in an amount just short of $10,000. After a full trial in the District Court, the district judge dismissed the suit on the merits, holding that it could not be maintained under the provisions of the Internal Revenue Code. The Ninth Circuit after hearing the appeal en banc affirmed that disposition, so that the ultimate question before this Court is whether this collection suit for the recovery of internal revenue taxes maybe maintained. Now, in order to answer that question, we must first turn to the statute which provides that a collection action may not be maintained unless certain statutory formalities have been complied with. Those statutory formalities relate to the matter of affording to the taxpayer an opportunity to go to the Tax Court and contest the merits of the asserted claim for taxes prior to payment. In this case, it is agreed that certain of the statutory formalities were not complied with. To wit, the sending of the statutory notice, sometimes called the “90-day letter” provided in the Code, which formally advises the taxpayer that the Commissioner is asserting a deficiency in tax. That letter was not sent and the question is whether the Government was relieved of the statutory obligation of sending that letter by reason of a certain document filed by the taxpayer in this case. Now, that document is called an 870 waiver and it's a piece of paper which provides that pursuant to the provisions of the Internal Revenue Code, the restrictions provided in the Code are waived and consent is given to the assessment and collection of the following deficiencies in tax, which are then set forth. This document is signed by the taxpayer. The sole question before this Court is the effect to be given to this waiver that the waiver is valid and binding as the Government contends, then the Commissioner was relieved of the obligation of sending a 90-day deficiency notice. And in that event, the prohibitions against collection actions are not applicable and the suit maybe maintained, if on the other hand, as taxpayer contends, the waiver, as a matter of law, was ineffective to relieve the Commissioner of the obligation of providing the taxpayer with the 90-day deficiency notice as a prerequisite to assessment of the tax, then this action admittedly has been brought under circumstances in which this Internal Revenue Code provides, it may not be maintained, that is, the formalities would not have been complied with. In that event, the period for assessment having already expired, taxpayer will be relieved of this obligation and will have the action dismissed.
Speaker: What does the waiver do? Waiver in assessment of tax benefit.
Howard A. Heffron: Yes, Your Honor please.
Charles E. Whittaker: (Inaudible)
Howard A. Heffron: Well, under the provisions of the Code, as they stood at the time the Board of Tax Appeals was created, interest upon an amount asserted by the Commissioner as a deficiency, runs from the time the tax should have been paid until such time as there is in assessment. That is interest upon the deficiency. Once there is an assessment, there is another provision which provides for interest upon the assessment, in the event, it is not paid with in the 10-day period provided. The notice of deficiency is a procedural means whereby Congress created recourse to the Board of Tax Appeals for a review of the merits of the Government's asserted claim for taxes prior to payment. And the statute provides that when the Commissioner is a -- asserting a deficiency in tax, and that the term, “deficiency” is itself define in the Code. In that event, he shall provide the taxpayer with a formal letter which notifies him of the assertion of that claim. When that letter is provided, the taxpayer has 90 days in which to petition the Tax Court for review. He fails to petition within that period, then at the end of 90 days, the Commissioner may assess the tax and proceed to collect it. He does petition the Tax Court, why then the assessment is delayed until the final determination of the Tax Court is made. Now, under the provisions of the Code as they stood and as they stand today, interest runs during this entire process against the taxpayer on the amount which may ultimately be found one way or another to have been due, over and above that which he reported as due. And in 1926, an amendment was enacted, the Internal Revenue Code, to provide the taxpayer with a means by which he could stop the running of interest against him, in the event, he did not wish to proceed by -- via the Tax Court route. Provide a means whereby the restrictions upon the Commissioner which prohibited him from immediately assessing the tax until he had afforded the taxpayer an opportunity to go to the Tax Court could be waived. And under that Section whose construction is in dispute in this action.
William J. Brennan, Jr.: Now, that is 292, rather 272.
Howard A. Heffron: No. That is 272 (d).
William J. Brennan, Jr.: Oh, I see.
Howard A. Heffron: Set forth in our brief --
William O. Douglas: Well, there is --
Howard A. Heffron: -- on page 2.
William O. Douglas: -- there was an amendment wasn't there that to the act to fox provision, which you take here, applicable to all future cases?
Howard A. Heffron: Well, there -- in the 1954 Code, a parenthetical clause was inserted in the applicable section that provide this waiver of the formalities by which the Commissioner proceeds to collect the tax, maybe filed by the taxpayer, whether or not, a notice of deficiency has been sent to him.
William O. Douglas: Is that your position?
Howard A. Heffron: Our position is that -- that was the law prior to the 1954 Code. And that this language in the 1954 Code was made necessary by a conflict in the holdings of the Circuit Court.
William O. Douglas: (Inaudible) to apply to the opinion cases prior to 1954.
Howard A. Heffron: Well, it would -- it would be a rule which would apply to the validity of assessments which had been made on the strength of these waivers. That is precisely the kind of assessment which is an issue in this case upon the taxpayer filing this waiver that Commissioner proceeded to assess the tax. He did not send the 90-day letter, the means by which the taxpayer could have petitioned the Tax Court, but proceeded to assess it and it is the legality of that assessment which is in dispute in this action because if the waiver was ineffective, the assessment could not issue without a 90-day letter having been sent.
William O. Douglas: How many cases are we dealing with here (Inaudible)?
Howard A. Heffron: Well --
William O. Douglas: (Voice Overlap)
Howard A. Heffron: It's difficult to pursue --
William O. Douglas: (Voice Overlap) since 1954.
Howard A. Heffron: Yes, to --
William O. Douglas: Not exactly (Inaudible)
Howard A. Heffron: Yes. To compute the precise number of cases in which this issue is involved is not possible, but we can get some clue to the figures by -- by an indication of the manner in which it has been used in this way. For the last five years of operation under the 1939 Code, we have been advised by the Internal Revenue Service that approximately 1,600,000 tax returns were closed on the strength of waivers of this kind. That is waivers which were followed by assessments and not 90-day letters. In addition, there are approximately 27,000 cases pending and District Directors offices all over the country under the 1939 Code, whose procedure will be affected by the result in this case. And --
Charles E. Whittaker: (Inaudible) 30-day letter and after we begin to protest in advance of the receipt of the 90-day letter.
Howard A. Heffron: Yes. That practice --
Charles E. Whittaker: (Voice Overlap)
Howard A. Heffron: -- that practice is still followed.
Charles E. Whittaker: (Inaudible)
Howard A. Heffron: No. That is the procedure which the Commissioner affords for administrative resolution of these matters. Now, in addition the last annual report of the Commissioner of Internal Revenue discloses that there are now estimated 900,000 active delinquent accounts of taxpayers involving income taxes and presumably, the same kind of defense which was asserted by the taxpayer in this case, can be asserted by all other delinquent taxpayers under the 1939 Code against whom collection suits are brought. So it's fair to say that there are literally thousands of tax returns and tax years which will be affected by this decision, as well as the determination of the Ninth Circuit holding as it did that an assessment could not follow upon a waiver of this kind, invites the -- the bringing of actions both to restrain the collection of taxes and the defensive actions on the same basis asserted here.
William J. Brennan, Jr.: Mr. Heffron, may I ask that in the -- that -- the problem concerned with word, “restriction”, in other words, whether restrictions may include the waiver of the 90-day notice.
Howard A. Heffron: Our problem is whether the term, “restrictions” as it is used there, which the taxpayer is authorized to waive, includes the sending of the 90-day letter.
William J. Brennan, Jr.: The waiver of the right to proceeding.
Howard A. Heffron: Yes. Yes, the taxpayer contends that this -- the sending of a 90-day letter is not one of the restrictions and is the --
William J. Brennan, Jr.: Is that now --
Howard A. Heffron: Yes. And it's the Government's position that restrictions means all restriction and that a 90-day letter, which is a prerequisite to assessing a tax, is as much a restriction upon assessing the tax as any of the other requirements and prohibitions set forth in the statute. And further that the language of the Act which says, “At anytime the taxpayer may file a waiver,” means precisely what is says, “at anytime.” Now, the -- the waiver provision was enacted as a result of this problem of interest, as it was conceived of at that time, the taxpayer was liable for interest from the date the tax should've been paid until the assessment and since the Commissioner at the time of the Revenue Act of 1926, which included this provision, had three years to assess in certain cases and four years in others, it is now three years, I might add under the 1939 Code. And since where the taxpayer files no return, as was the case here, the Commissioner has no statute of limitations upon assessment, that it was unfair in the case of a taxpayer who was acknowledging liability, to require him to wait until the taxpayer finished his administrative processing of the case and issued a 90-day letter and following it, an assessment. It was unfair that such a taxpayer require him to pay interest during this entire period when he had no desire to contest at this point. Theoretically, under the Code, as it existed, if the Commissioner waited for the three year period before he proceeded to issue a 90-day letter, the taxpayer would be liable for three years interest at 6% percent per year, or here where there was no return file, that the Commissioner waited five or six years before he finally -- an investigation disclose this deficiency, by then the tax, the interest would be 30%, 36% on of -- at 6% a year.
Charles E. Whittaker: Only one thing that bothers me (Inaudible) what was the presented taxpayer, that maybe involved here, (Inaudible)
Howard A. Heffron: The taxpayer could, of course, make a voluntary payment. The question was whether that voluntary payment would stop running of interest against the taxpayer prior to an assessment. It is the taxpayer's position here. He provides and states that the problem was at that time and it was assumed by Congress when it enacted this waiver provision that a voluntary payment might not stop the running of interest because there was no assessment, and in that event, it would not be a payment of the tax. Consequently, the problem as envisioned at that time was to provide for immediate assessment, to give the taxpayer some way of being assured interest was stopped by giving him a means for consenting to assessment at once, without any of these restrictions. You remember under the Code, Commissioner could not assess until he furnished this letter, then he had to wait for full 90 days or 60 days that it originally was. During this entire period, interest ran whether the taxpayer was willing to settle his dispute with the Government or not. The intention was to provide some means whereby the taxpayer in that position could stop the running of interest and the waiver provision here was tied in with a -- an amendment enacted at the same time which provided that the waiver should have the effect of stopping interest, 30 days after it was filed or if an assessment followed whichever period was sooner, so that a taxpayer was not desiring the contest on that, he could file a waiver, and interest stopped, 30 days later, no matter how long it took the Commissioner to get around to formally assessing the tax. He was afforded that protection and he could stop interest without himself losing the use of the money, which would be required, of course, if he made a voluntary payment. The theory being until such time as the assessment followed, there was no payment of the tax, the taxpayer should not lose his right to this money.
Speaker: (Inaudible)
Howard A. Heffron: The First Circuit and the Sixth Circuit both held at the waiver is effective. Now, the -- when you view this enactment in terms of the desire to prevent the running of interest against the taxpayer, it seems to us that the position that taxpayer takes here nullifies that intention. The taxpayer says that the waiver is no good until the 90-day letter issues. At that time, he may waive and stop interest 30 days later. Well, of course, the -- or the Commissioner has three years to issue the 90-day letter or in the case of no return, an unlimited period to issue the 90-day letter, and once the 90-day letter is issued and the whole administrative procedure has culminated in this 90-day letter, for the taxpayer then to waive and stop interest 30 days later, gives him really the benefit of a savings perhaps of 30 days interest, because originally, the Commissioner was prohibited from assessing for a period of 60 days following the statutory letter, so that under the taxpayer's view, the Commissioner who before was restricted for 60 days from assessing and, therefore, interest run during this 60-day period under the taxpayer's view here, the waiver filed after this 60-day letter was sent would stop interest 30 days later. So the net benefit to the taxpayer is 30 days of interest plus on the --
Earl Warren: The Senate Committee said that was the reason for -- for it, did it not, that it would stop the interest running against the taxpayer.
Howard A. Heffron: Well, they -- I don't think, there's any dispute between the parities at the intention of enacting this waiver provision was to stop the running of interest. The real --
Earl Warren: The only thing that bothers me about it was it if -- in the same paragraph where it said that, it also said, “But without taking away the right of the taxpayer to take the case to the Board,” that -- that's the Board of Tax Appeals before the Tax Court that's -- that's a little troublesome, isn't it?
Howard A. Heffron: Well, that -- at the time that this provision was enacted, the tax -- the Board -- then the Board of Tax Appeals was also given jurisdiction to determine overpayments of tax and the original draft of this Section to which the Committee Report refers contained the sentence which provided that the taxpayer filed a waiver. He could still have an overpayment determined by the Board of Tax Appeals. We say that the language in this Committee Report is simply designed to indicate that where the taxpayer gets to the Tax Court and files the waiver, in which case, the tax would presumably be collected, he does not lose his right to stay there because the Tax Court has been given power to determine an overpayment of tax. Now, viewed in that context, this language is at the least, equivocal. It is perfectly consistent with the balance of the statute which provided that the Tax Court, the Board of Tax Appeals, could declare overpayments.
Earl Warren: But how he can he ever get there, if there isn't a 90-day letter? That's -- that's also troublesome, isn't it?
Howard A. Heffron: Yes. Well, he can't get there if there isn't a 90-day letter and we say he shouldn't get there because the jurisdiction of the Tax Court has always been based on the taxpayer's controverting the assertion of the deficiency. Ours is a self assessment system. The concept of a deficiency, as defined in the Code, is premised upon the assertion of an additional tax by the Commissioner, which the taxpayer is disputing prior to payment. So, for example, if the taxpayer files a tax return admitting so many dollars of tax due, he's not entitled to a 90-day letter. That maybe assessed immediately, the definition of deficiency in the Code provides that similarly --
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: Yes. If the taxpayer files a tax return and shows so much tax due on the return, does not pay at this time, he is not entitled to a 90-day letter. The Commissioner may assess that tax immediately. This is an acknowledged liability. Despite the fact the taxpayer may sue for refund at a later time, for present purposes, he is not contesting payment. Now, we say that the waiver here is simply another technique --
William J. Brennan, Jr.: Well, that's --
Howard A. Heffron: -- for him to indicate that.
William J. Brennan, Jr.: Present purposes, he's not contesting liability as in your case, where he -- the self assessor, computes a certain tax.
Howard A. Heffron: Yes.
William J. Brennan, Jr.: He -- he's not contesting liability in that case. Now here, the very issue is whether -- whether he waived the right to contest liability or whether he's simply waived the assessment and collection of the -- of the tax.
Howard A. Heffron: Well --
William J. Brennan, Jr.: That's the very issue involved here.
Howard A. Heffron: Well, to say that the taxpayer who files a return showing so much tax due is not contesting liability, this is true so far as all appearance are concerned. But he, of course, is not bound by that. He may sue for refund at a later time. The question is whether he is contesting payment of an asserted tax, if he is contesting payment, why then he ought to go to the Tax Court, because the route was provided for just that situation. If he is not contesting payment, he should not go to the Tax Court despite the fact that he may be disputing the correct amount of the tax. For example, the Fourth Circuit and the Second Circuit have both held that where the taxpayer filed a return which shows so much due and then decides on his own, that he owes more tax or at least, he thinks an agent will propose additional tax and makes a payment of that sum to the Director, he has lost the right to go to the Tax Court. There's no need to issue a 90-day letter. Now, this is not because the taxpayer will never dispute that he owes this money. It's because he is not presently controverting the Commissioner's right to collect the tax. Now, we say here, when he files a waiver of this kind, which says, “I consent to assessment and collection of the tax.” Similarly under our self assessment system, he is not presently controverting the payment of the tax, and therefore, there is no reason to treat him any differently from the taxpayer who files an amended return, showing more due from the taxpayer who makes a voluntary payment of this kind prior to a 90-day letter. He decides -- as a matter of fact, the taxpayer who pays prior to the 90-day letter, at least, has given the Government of the use of the money. He still has lost of his right to go to the Tax Court.
Hugo L. Black: (Inaudible)
Howard A. Heffron: He would have to sue for a refund.
Hugo L. Black: After what?
Howard A. Heffron: After the tax had been collected, or if the tax were being collected as in a collection action of this kind, he might attempt to raise the merits of this case. Now, that was not done here. The taxpayer has no time in the lower court although having had the full opportunity to do so, raise any question that there was a defense to the merits of this assessment. So he did not avail himself of such an opportunity.
Earl Warren: Mr. McLane.
W. Lee McLane, Jr.: Thank you, Mr. Chief Justice. I suppose problem that presents itself to the Court is like the most problems that present themselves to men throughout their lives. The result, well, to some extent, if not wholly depend upon the framework of reference within which you view it, or the set of perspectives with which one views it. In the presentation by counsel, great emphasis has been laid upon the fact that this is a situation where a taxpayer is not contesting liability. First of all, I think that we would have to dispute that. The waiver form which is involved in this case and the waiver form which is used by the Treasury in thousands of cases, is found in page 15 of the transcript. It states -- I'm sorry, may it please the Court, page 14 and page 15. It states at the bottom of that form that the execution and filing of this waiver at the address shown in the accompanying letter, will expedite the adjustment of your tax liability as indicated above. It is not however, a final closing agreement under Section 3760 of the Internal Revenue Code and does not therefore, preclude the assertion of a further deficiency in the matter provided by law, should've subsequently be determined that additional taxes due, nor does it extend the statutory period of limitation for refund, assessment or collection of the tax. In other words, when a taxpayer has executed such a waiver form, this tax liability for the year has not been settled. There are many cases in which the courts have sustained the Commissioner in asserting deficiencies and during a period beyond the execution of such a waiver.
Charles E. Whittaker: (Inaudible)
W. Lee McLane, Jr.: Yes.
Charles E. Whittaker: (Inaudible)
W. Lee McLane, Jr.: Yes, Your Honor, but our position here is that he has assessed. He is -- he is consenting to the assessment of a tax which is based on a determination of a deficiency. And that here, there has never been a determination of a deficiency and our reasoning was based on the language of Sections 272 (a) and 272 (d) and I'd like --
Potter Stewart: Mr. McLane.
W. Lee McLane, Jr.: Yes, sir.
Potter Stewart: According to your position, what did he -- what was the effect of signing this form?
W. Lee McLane, Jr.: Well, I think in the Ninth Circuit, that a waiver form such as this is premature and invalid. It's executed before a notice of deficiency has been issued.
Felix Frankfurter: It's a futile document?
W. Lee McLane, Jr.: That is correct, Your Honor.
Charles E. Whittaker: Well, what would be -- what in the world is the purpose of that precluding if after the 90 days have expired and the assessment has been made?
W. Lee McLane, Jr.: Well, because the assessment is often that made after -- after the 90-day letter is issued, it will be made after 90 days have expired. But let us take a case -- well, let us take a case where the notice of deficiency is issued on January 1st of 1936. Normally, the Commissioner -- or rather the Commissioner cannot assess until February, March, April 1st of 1936. There's 90 days that must wait. In this case, if the notice of deficiency is issued on January the 1st, 1936, the Commissioner may then assess the tax and bill for interest on January 2nd, 1936, if the taxpayer has executed a waiver form, when he has received the notice of deficiency.
Charles E. Whittaker: (Inaudible), the taxpayer receives a 90-day letter on January 1. On that day, he signed his waiver and returned it.
W. Lee McLane, Jr.: Understood --
Charles E. Whittaker: The Commissioner upon receipt, may make the assessment.
W. Lee McLane, Jr.: That is correct, Your Honor.
Charles E. Whittaker: (Inaudible) by the waiver, right?
W. Lee McLane, Jr.: Yes. That is correct, Your Honor.
Charles E. Whittaker: And therefore, if payment is made, he would stop.
W. Lee McLane, Jr.: That is correct, Your Honor.
Charles E. Whittaker: Right?
W. Lee McLane, Jr.: That is correct.
Charles E. Whittaker: And you did just that -- and you -- you signed the waiver, but you didn't pay?
W. Lee McLane, Jr.: We did not get a notice of deficiency here, Your Honor. The taxpayer, that is, did not receive a notice of deficiency.
Felix Frankfurter: (Inaudible), the 90-day notice.
W. Lee McLane, Jr.: That is correct.
Felix Frankfurter: You did just 30-days.
W. Lee McLane, Jr.: Well, I don't know. I did not represent these people at that time, Your Honor. Now, our point and I think the important one that we urge here is that -- it seems to us that prior to 1954, if the interpretation is placed upon Section 272 (a) and 272 (d), which the Government urges, it means that a taxpayer who execute such a waiver, never receives a right to go to the Tax Court. And in this particular case, because the notice of deficiency, as a matter of fact, is -- is not issued by the Commissioner when such a waiver form has been executed. Now, in the particular case before the --
Speaker: (Inaudible)
W. Lee McLane, Jr.: Once a waiver form such as the one before the Court has been executed, it is the practice of the Commissioner, not to issue a statutory notice of deficiency. Consequently, there is no opportunity ever given or afforded to the taxpayer to appeal that assessment or determination of the deficiency. I used the word, “To the Tax Court of United States.” He must first pay the tax, then file a claim for a refund and sue for refund. But may it please Your Honor in this case, and this is the reason, I think, this is a good case for a decision to be reached on this problem. This taxpayer will never have had a determination on the merits as to the tax involved herein, for the reason that no notice of deficiency was issued therefore, she could not go to the Tax Court. When the suit was filed in the District Court below, it was filed seeking judgment for x dollars of tax, based on this waiver form. I did not offer evidence dealing with the merits of the deficiency. Had I done so, I would've expected that it would've been excluded on the ground that the Commissioner was attempting to obtain judgment based on an amount of tax which purportedly by the terms of the waiver, has been agreed to by the taxpayer. Furthermore, there would've been another defect had we offered such evidence. One of the prerequisites for a suit for refund is that a claim for refund must have been filed further to, and so it seems to us that here is a case in which a taxpayer will not ever be able to have a determination on the merits of this particular tax.
Charles E. Whittaker: (Inaudible), I think that maybe so with respect to this assessment, but is it not entirely due to the fact that you consented to the assessment? Otherwise, you would've gotten the 90-day letter, but when you consented to the making of the assessment, did you not thereby waive any efficacy or need to the issuance of the 90-day letter?
W. Lee McLane, Jr.: No, Your Honor. I don't think so. And the reason I say not is that I don't -- I don't argue or I'm contending that these waiver forms consent to an assessment if executed without the prior issuance of a notice of deficiency.
Charles E. Whittaker: Well, it says in so many words exactly just that, does it not?
W. Lee McLane, Jr.: Yes, but it also says, may I offer respectfully, Your Honor. At the top of the provision -- at the top of the waiver pursuant to the provisions of Section 272 (d), that it is our argument that pursuant to the Sections of 272 (d) means that there must first be a determination of a deficiency.
Charles E. Whittaker: (Inaudible) December 31, 1946, income (Inaudible) $9965.48.
W. Lee McLane, Jr.: That is correct, Your Honor.
Charles E. Whittaker: And that's (Inaudible). Now it was indeed after that, they send you a 90-day letter, so as you might contest it in the Tax Court?
W. Lee McLane, Jr.: That is our view, Your Honor. In fact, we argue that the 90-day letter should've been issued before the notice of -- that -- that is this waiver was sent to the taxpayer and executed. And that this waiver is a useless act. That was a position the Ninth Circuit took in the two cases which they decided.
Charles E. Whittaker: Why should in effect, they have a right to make an agreement -- contract that they won't (Inaudible)?
W. Lee McLane, Jr.: Well, I think he can, Your Honor, except for the provisions of the statute which provide --
Hugo L. Black: I think (Inaudible) some statute that makes it unlawful?
W. Lee McLane, Jr.: No, Your Honor. But I think the language of Section 272 (d) and may I just refer to the two words which I think are -- the controlling words in this particular problem. At the bottom of Section 272 (d), which is the waiver of restrictions, which the Commissioner relies upon here --
Hugo L. Black: What page is that?
W. Lee McLane, Jr.: I'm sorry, Your Honor. Its page 4, of the brief for Sydelle Price, about two thirds of the way down, the provision states, “Waiver of restrictions.” The taxpayer shall, at anytime, have the right by a signed notice in writing filed with the Commissioner to waive what? To waive the restrictions provided in subsection (a) of this section on the assessment and collection of the whole or any part of the deficiency.
Hugo L. Black: Well, that gives some right, but did he have to have a right, if he wants to make the contract for himself, in order to -- picks up a certain way of paying the taxes. Why wouldn't he have a right to do it under the statute (Inaudible)?
W. Lee McLane, Jr.: Well, he probably could contract with the Government the way --
Hugo L. Black: (Voice Overlap)
W. Lee McLane, Jr.: I doubt that, Your Honor, because it says on the surface of the instrument that --
Hugo L. Black: That may not be called a contract, but in effect, he -- he goes to the tax (Inaudible) you're doing this except for his position. Now --
W. Lee McLane, Jr.: Well, but -- but that is --
Hugo L. Black: And -- and he paid that deficiency. He did pay that deficiency and what would happen, could you then have sued to recover?
W. Lee McLane, Jr.: Oh, Yes, Your Honor. As the matter of fact, the vast majority refund suits that at least come from our office are based on this waiver forms, that is, they've been executed, the tax had been paid.
Hugo L. Black: Your argument, it seems to me (Inaudible) is this, and since there is a right, to go to the Tax Court under certain positions, the taxpayer waives it, it's (Inaudible)
W. Lee McLane, Jr.: No. It seems to me, Your -- Your Honor, that our argument is that he may waive it, when he's got it or when he's been given the right to go to the Tax Court.
Hugo L. Black: Your point is no deficiency ever comes into existence --
W. Lee McLane, Jr.: That is --
William J. Brennan, Jr.: -- until there is such a (Voice Overlap) --
W. Lee McLane, Jr.: Determination.
William J. Brennan, Jr.: And that's when the fact you compete as or (Inaudible) deficiency, that's a technical term, maybe that comes to the existence after the 90-day notice is sent.
W. Lee McLane, Jr.: That is correct, Mr. Justice Brennan. As a matter of fact, if you will then refer up to the top of Section 272, you will find, in the first sentence, the qualifying words, if in the case of any taxpayer the Commissioner determines that there is a deficiency, it is our view that the words, “the deficiency,” refer to a determination of the deficiency. There cannot be a deficiency until one has been determined. Now, Judge Simons, in the Moore case, took the view there could ascertainment on a tentative basis, and I respectfully challenge that notion.
Felix Frankfurter: You're standing on the literal language of the statute, which amounts to a direction to the Director, to a taxpayer which he must obey, unless the taxpayer waives an announced deficiency.
W. Lee McLane, Jr.: I'm -- that is correct, Your Honor. I'm relying on the literal language of the statute and on the legislative history behind that particular section which indicates proof.
Earl Warren: We'll recess now.